
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.3.8.1


WESTAFF, INC.
NOTICE OF GRANT OF STOCK OPTION


        Notice is hereby given of the following option grant (the "Option") to
purchase shares of the Common Stock of Westaff, Inc. (the "Corporation"):

        Optionee:    Dwight S. Pedersen

        Grant Date:    March 1, 2002

        Vesting Commencement Date:    January 14, 2002

        Exercise Price:    $2.35 per share

        Number of Option Shares:    127,659 shares

        Expiration Date:    January 13, 2012

        Type of Option:    Incentive Stock Option

        Exercise Schedule:    The Option shall vest in accordance with the
following schedule. In no event shall the Option become exercisable for any
additional Option Shares after Optionee's cessation of Service.

DATE


--------------------------------------------------------------------------------

  VESTED OPTION SHARES

--------------------------------------------------------------------------------

Vesting Commencement Date   42,553 The earlier to occur of (i) October 31, 2003,
(ii) the moment immediately prior to the effective date of a Corporate
Transaction or (iii) a Change in Control, provided that the Corporation's Fair
Market Value per share of Common Stock equals at least $5.00 or more on each
such date or time.   42,553
The earlier to occur of (i) October 29, 2004, (ii) the moment immediately prior
to the effective date of a Corporate Transaction or (iii) a Change in Control,
provided that the Corporation's Fair Market Value per share of Common Stock
equals at least $6.00 or more on each such date or time.
 
42,553
January 13, 2007
 
Any remaining shares that have not yet vested

        Optionee understands and agrees that the Option is granted subject to
and in accordance with the terms of the Westaff, Inc. 1996 Stock Option/Stock
Issuance Plan (the "Plan"). Optionee further agrees to be bound by the terms of
the Plan and the terms of the Option as set forth in the Stock Option Agreement
attached hereto as Exhibit A.

        Optionee hereby acknowledges receipt of a copy of the official
prospectus for the Plan and a copy of the Plan in the forms attached hereto as
Exhibit B.

        No Employment or Service Contract.    Nothing in this Notice or in the
attached Stock Option Agreement or in the Plan shall confer upon Optionee any
right to continue in Service for any period of

1

--------------------------------------------------------------------------------


specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining Optionee)
or of Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee's Service at any time for any reason, with or without cause.

        Definitions.    All capitalized terms in this Notice shall have the
meaning assigned to them in this Notice, the Plan or in the attached Stock
Option Agreement.

 
   
   
 
March 1, 2002          
 
 
WESTAFF, INC.
 
 
 
By:
 
 
          /s/  W. ROBERT STOVER      

--------------------------------------------------------------------------------

W. Robert Stover  
 
 
Title:
 
Chairman of the Board
 
 
 
 
 
 
          /s/  DWIGHT S. PEDERSEN      

--------------------------------------------------------------------------------

Dwight S. Pedersen       Address:   8041 Golden Eagle Way
Pleasanton, CA 94588  

2

--------------------------------------------------------------------------------


EXHIBIT A

STOCK OPTION AGREEMENT


--------------------------------------------------------------------------------


WESTAFF, INC.
STOCK OPTION AGREEMENT


RECITALS

        A.    The Corporation has adopted the Plan for the purpose of retaining
the services of selected Employees, non-employee members of the Board or the
board of directors of any Parent or Subsidiary and consultants and other
independent advisors who provide services to the Corporation (or any Parent or
Subsidiary).

        B.    Optionee is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation's grant of an option to Optionee.

        C.    All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix.

NOW, THEREFORE, it is hereby agreed as follows:

        1.    Grant of Option.    The Corporation hereby grants to Optionee, as
of the Grant Date, an option to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.

        2.    Option Term.    This option shall have a term of ten (10) years
measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 or 6.

        3.    Limited Transferability.    This option shall be neither
transferable nor assignable by Optionee other than by will or by the laws of
descent and distribution following Optionee's death and may be exercised, during
Optionee's lifetime, only by Optionee.

        4.    Dates of Exercise.    This option shall become exercisable for the
Option Shares in one or more installments as specified in the Grant Notice. As
the option becomes exercisable for such installments, those installments shall
accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.

        5.    Cessation of Service.    The option term specified in Paragraph 2
shall terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

        (a)  Should Optionee cease to remain in Service for any reason (other
than death, Permanent Disability or Misconduct) while this option is
outstanding, then Optionee shall have a period of three (3) months (commencing
with the date of such cessation of Service) during which to exercise this
option, but in no event shall this option be exercisable at any time after the
Expiration Date.

        (b)  Should Optionee die while this option is outstanding, then the
personal representative of Optionee's estate or the person or persons to whom
the option is transferred pursuant to Optionee's will or in accordance with the
laws of descent and distribution shall have the right to exercise this option.
Such right shall lapse, and this option shall cease to be outstanding, upon the
earlier of (i) the expiration of the twelve (12)-month period measured from the
date of Optionee's death or (ii) the Expiration Date.

        (c)  Should Optionee cease Service by reason of Permanent Disability
while this option is outstanding, then Optionee shall have a period of twelve
(12) months (commencing with the

1

--------------------------------------------------------------------------------




date of such cessation of Service) during which to exercise this option. In no
event shall this option be exercisable at any time after the Expiration Date.

        (d)  Should Optionee's Service be terminated for Misconduct, then this
option shall terminate immediately and cease to remain outstanding.

        (e)  During the applicable post-Service exercise period, this option may
not be exercised in the aggregate for more than the number of vested Option
Shares for which the option is exercisable at the time of Optionee's cessation
of Service. Upon the expiration of such exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
vested Option Shares for which the option has not been exercised. However, this
option shall, immediately upon Optionee's cessation of Service for any reason,
terminate and cease to be outstanding with respect to any Option Shares in which
Optionee is not otherwise at that time vested or for which this option is not
otherwise at that time exercisable.

        6.    Special Acceleration of Option.    

        (a)  This option, to the extent outstanding at the time of a Corporate
Transaction but not otherwise fully exercisable, shall automatically accelerate
so that this option shall, immediately prior to the effective date of the
Corporate Transaction, become exercisable for all of the Option Shares at the
time subject to this option and may be exercised for any or all of those Option
Shares as fully-vested shares of Common Stock. No such acceleration of this
option, however, shall occur if and to the extent: (i) this option is, in
connection with the Corporate Transaction, either to be assumed by the successor
corporation (or parent thereof) or to be replaced with a comparable option to
purchase shares of the capital stock of the successor corporation (or parent
thereof) or (ii) this option is to be replaced with a cash incentive program of
the successor corporation which preserves the spread existing on the Option
Shares at the time of the Corporate Transaction (the excess of the Fair Market
Value of those Option Shares over the aggregate Exercise Price payable for such
shares) and provides for subsequent pay-out in accordance with the option
exercise schedule set forth in the Grant Notice. The determination of option
comparability under clause (i) shall be made by the Plan Administrator, and such
determination shall be final, binding and conclusive.

        (b)  Immediately following the Corporate Transaction, this option, to
the extent not previously exercised, shall terminate and cease to be outstanding
or exercisable, except to the extent assumed by the successor corporation (or
parent thereof) in connection with such Corporate Transaction.

        (c)  If this option is assumed in connection with a Corporate
Transaction, then this option shall be appropriately adjusted, immediately after
such Corporate Transaction, to apply to the number and class of securities which
would have been issuable to Optionee in consummation of such Corporate
Transaction had the option been exercised immediately prior to such Corporate
Transaction, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same.

        (d)  This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

        7.    Adjustment in Option Shares.    Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation's receipt of
consideration, appropriate adjustments shall be made to (i) the total

2

--------------------------------------------------------------------------------

number and/or class of securities subject to this option and (ii) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.

        8.    Stockholder Rights.    The holder of this option shall not have
any stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

        9.    Manner of Exercising Option.    

        (a)  In order to exercise this option with respect to all or any part of
the Option Shares for which this option is at the time exercisable, Optionee (or
any other person or persons exercising the option) must take the following
actions:

        (i)    Execute and deliver to the Corporation a Notice of Exercise for
the Option Shares for which the option is exercised.

        (ii)  Pay the aggregate Exercise Price for the purchased shares in one
or more of the following forms:

        (A)  cash or check made payable to the Corporation;

        (B)  shares of Common Stock held by Optionee (or any other person or
persons exercising the option) for the requisite period necessary to avoid a
charge to the Corporation's earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date; or

        (C)  to the extent this option is exercised for vested Option Shares,
through a special sale and remittance procedure pursuant to which Optionee (or
any other person or persons exercising the option) shall concurrently provide
irrevocable written instructions (I) to a Corporation-designated brokerage firm
to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and
(II) to the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale transaction.
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

        (iii)  Furnish to the Corporation appropriate documentation that the
person or persons exercising the option (if other than Optionee) have the right
to exercise this option.

        (iv)  Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all Federal,
state and local income and employment tax withholding requirements applicable to
the option exercise.

        (b)  As soon as practical after the Exercise Date, the Corporation shall
issue to or on behalf of Optionee (or any other person or persons exercising
this option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

        (c)  In no event may this option be exercised for any fractional shares.

        10.    Compliance with Laws and Regulations.    

        (a)  The exercise of this option and the issuance of the Option Shares
upon such exercise shall be subject to compliance by the Corporation and
Optionee with all applicable

3

--------------------------------------------------------------------------------

requirements of law relating thereto and with all applicable regulations of any
stock exchange (or the Nasdaq National Market, if applicable) on which the
Common Stock may be listed for trading at the time of such exercise and
issuance.

        (b)  The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Common Stock as to which such approval shall not have been obtained.
The Corporation, however, shall use its best efforts to obtain all such
approvals.

        11.    Successors and Assigns.    Except to the extent otherwise
provided in Paragraphs 3 and 6, the provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Corporation and its successors and
assigns and Optionee, Optionee's assigns and the legal representatives, heirs
and legatees of Optionee's estate.

        12.    Notices.    Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address indicated below Optionee's signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

        13.    Construction.    This Agreement and the option evidenced hereby
are made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in this option.

        14.    Governing Law.    The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of California
without resort to that State's conflict-of-laws rules.

        15.    Excess Shares.    If the Option Shares covered by this Agreement
exceed, as of the Grant Date, the number of shares of Common Stock which may
without stockholder approval be issued under the Plan, then this option shall be
void with respect to those excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of the Plan.

        16.    Additional Terms Applicable to an Incentive Option.    In the
event this option is designated an Incentive Option in the Grant Notice, the
following terms and conditions shall also apply to the grant:

        (a)  This option shall cease to qualify for favorable tax treatment as
an Incentive Option if (and to the extent) this option is exercised for one or
more Option Shares: (A) more than three (3) months after the date Optionee
ceases to be an Employee for any reason other than death or Permanent Disability
or (B) more than twelve (12) months after the date Optionee ceases to be an
Employee by reason of Permanent Disability.

        (b)  No installment under this option shall qualify for favorable tax
treatment as an Incentive Option if (and to the extent) the aggregate Fair
Market Value (determined at the Grant Date) of the Common Stock for which such
installment first becomes exercisable hereunder would, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Common Stock or other securities for which this option or any other Incentive
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Corporation or any Parent or Subsidiary) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the

4

--------------------------------------------------------------------------------




aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.

        (c)  Should the exercisability of this option be accelerated upon a
Corporate Transaction, then this option shall qualify for favorable tax
treatment as an Incentive Option only to the extent the aggregate Fair Market
Value (determined at the Grant Date) of the Common Stock for which this option
first becomes exercisable in the calendar year in which the Corporate
Transaction occurs does not, when added to the aggregate value (determined as of
the respective date or dates of grant) of the Common Stock or other securities
for which this option or one or more other Incentive Options granted to Optionee
prior to the Grant Date (whether under the Plan or any other option plan of the
Corporation or any Parent or Subsidiary) first become exercisable during the
same calendar year, exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. Should the applicable One Hundred Thousand Dollar ($100,000)
limitation be exceeded in the calendar year of such Corporate Transaction, the
option may nevertheless be exercised for the excess shares in such calendar year
as a Non-Statutory Option.

        (d)  Should Optionee hold, in addition to this option, one or more other
options to purchase Common Stock which become exercisable for the first time in
the same calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

        17.    Leave of Absence.    The following provisions shall apply upon
the Optionee's commencement of an authorized leave of absence:

        (a)  The exercise schedule in effect under the Grant Notice shall be
frozen as of the first day of the authorized leave, and the option shall not
become exercisable for any additional installments of the Option Shares during
the period Optionee remains on such leave.

        (b)  Should Optionee resume active Employee status within sixty
(60) days after the start date of the authorized leave, Optionee shall, for
purposes of the exercise schedule set forth in the Grant Notice, receive Service
credit for the entire period of such leave. If Optionee does not resume active
Employee status within such sixty (60)-day period, then no Service credit shall
be given for the period of the leave.

        (c)  If the option is designated as an Incentive Stock Option in the
Grant Notice, then the following additional provision shall apply:

If the leave of absence continues for more than ninety (90) days, then the
option shall automatically convert to a Non-Statutory Option under the federal
tax laws on the day three (3) months and one (1) day following the ninety-first
(91st) day of such leave, unless the Optionee's reemployment rights are
guaranteed by statute or by written agreement. Following any such conversion of
the option, all subsequent exercises of such option, whether effected before or
after Optionee's return to active Employee status, shall result in an immediate
taxable event, and the Corporation shall be required to collect from Optionee
the federal, state and local income and employment withholding taxes applicable
to such exercise.

        (d)  In no event shall this option become exercisable for any additional
Option Shares or otherwise remain outstanding if Optionee does not resume
Employee status prior to the Expiration Date of the option term.

5

--------------------------------------------------------------------------------




EXHIBIT I

NOTICE OF EXERCISE


        I hereby notify Westaff, Inc. (the "Corporation") that I elect to
purchase shares of the Corporation's Common Stock (the "Purchased Shares") at
the option exercise price of $2.35 per share (the "Exercise Price") pursuant to
an Incentive Stock Option (the "Option") granted to me under the Corporation's
1996 Stock Option/Stock Issuance Plan on March 1, 2002.

        Concurrently with the delivery of this Exercise Notice to the
Corporation, I shall hereby pay to the Corporation the Exercise Price for the
Purchased Shares in accordance with the provisions of my agreement with the
Corporation (or other documents) evidencing the Option and shall deliver
whatever additional documents may be required by such agreement as a condition
for exercise. Alternatively, I may utilize the special broker-dealer sale and
remittance procedure specified in my agreement to effect payment of the Exercise
Price for any Purchased Shares in which I am at the time vested.

 
   
   
                                                 , 200    
Date            

--------------------------------------------------------------------------------

Dwight S. Pedersen
 
 
Address:
 
8041 Golden Eagle Way
Pleasanton, CA 94588

 
   
Print name in exact manner it is to appear on the stock certificate:  

--------------------------------------------------------------------------------


Address to which certificate is to be sent, if different from address above:
 


--------------------------------------------------------------------------------


 
 
     

--------------------------------------------------------------------------------


Social Security Number:
 


--------------------------------------------------------------------------------


Employee Number:
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




APPENDIX


        The following definitions shall be in effect under the Agreement:

        A.    Agreement shall mean this Stock Option Agreement.

        B.    Board shall mean the Corporation's Board of Directors.

        C.    Code shall mean the Internal Revenue Code of 1986, as amended.

        D.    Common Stock shall mean the Corporation's common stock, with par
value of $0.01 per share.

        E.    Corporate Transaction shall mean either of the following
stockholder approved transactions to which the Corporation is a party:

        (a)  a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation's
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

        (b)  the sale, transfer or other disposition of all or substantially all
of the Corporation's assets in complete liquidation or dissolution of the
Corporation.

        F.    Corporation shall mean Westaff, Inc., a Delaware corporation.

        G.    Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

        H.    Exercise Date shall mean the date on which the option shall have
been exercised in accordance with Paragraph 9 of the Agreement.

        I.    Exercise Price shall mean the exercise price per share as
specified in the Grant Notice.

        J.    Expiration Date shall mean the date on which the option expires as
specified in the Grant Notice.

        K.    Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

        (a)  If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as the price is reported by the
National Association of Securities Dealers on the Nasdaq National Market or any
successor system. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

        (b)  If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

        L.    Grant Date shall mean the date of grant of the option as specified
in the Grant Notice.

        M.  Grant Notice shall mean the Notice of Grant of Stock Option
accompanying the Agreement, pursuant to which Optionee has been' informed of the
basic terms of the option evidenced hereby.

A-1

--------------------------------------------------------------------------------


        N.    Incentive Option shall mean an option which satisfies the
requirements of Code Section 422.

        O.    Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by Optionee, any unauthorized use or disclosure by
Optionee of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by Optionee adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
Optionee or any other individual in the Service of the Corporation (or any
Parent or Subsidiary).

        P.    Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.

        Q.    Notice of Exercise shall mean the notice of exercise in the form
attached hereto as Exhibit I.

        R.    Option Shares shall mean the number of shares of Common Stock
subject to the option as specified in the Grant Notice.

        S.    Optionee shall mean the person to whom the option is granted as
specified in the Grant Notice.

        T.    Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

        U.    Permanent Disability shall mean the inability of Optionee to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which is expected to result in death
or has lasted or can be expected to last for a continuous period of twelve
(12) months or more.

        V.    Plan shall mean the Corporation's 1996 Stock Option/Stock Issuance
Plan, as amended and restated from time to time.

        W.    Plan Administrator shall mean either the Board or a committee of
Board members, to the extent the committee is at the time responsible for the
administration of the Plan.

        X.    Service shall mean the Optionee's performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor.

        Y.    Stock Exchange shall mean the American Stock Exchange or the New
York Stock Exchange.

        Z.    Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

A-2

--------------------------------------------------------------------------------



QuickLinks


WESTAFF, INC. NOTICE OF GRANT OF STOCK OPTION
EXHIBIT A STOCK OPTION AGREEMENT
WESTAFF, INC. STOCK OPTION AGREEMENT
EXHIBIT I NOTICE OF EXERCISE
APPENDIX
